Citation Nr: 1449566	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for stomach pains and cramps.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for boils, left ear.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for leg cramps.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anemia.


7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for high cholesterol.

9.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from August 20, 2007, and in excess of 70 percent from March 6, 2012.

10.  Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2013, the RO increased the disability rating for PTSD to 70 percent effective March 6, 2012.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2014, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing.  

The issues of entitlement to service connection for stomach pain and cramps, leg cramps, hepatitis, anemia, and sleep apnea, and for higher initial ratings for PTSD, are being REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied the Veteran's claims of service connection for stomach pains and cramps; boils, left ear; a right hip disability; leg cramps; hepatitis; and anemia; the Veteran did not file a timely notice of disagreement and the September 2004 rating decision became final.

2.  Evidence added to the record since the September 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for boils, left ear, and does not raise a reasonable possibility of substantiating the claim.

3.  Evidence added to the record since the September 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right hip disability, and does not raise a reasonable possibility of substantiating the claim.

4.  The additional evidence received since the September 2004 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for stomach pains and cramps, leg cramps, hepatitis, and anemia, and raises a reasonable possibility of substantiating the claims.

5.  High cholesterol (hyperlipidemia) is a laboratory finding, not a ratable disability for VA compensation purposes.

6.  The Veteran's service-connected hypertension requires continuous medication.  He has a history of diastolic pressure below 110 and systolic pressure below 200.


CONCLUSIONS OF LAW

1.  The RO's September 2004 rating decision denying service connection for stomach pains and cramps; boils, left ear; a right hip disability; leg cramps; hepatitis; and anemia, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening the previously denied claim of service connection for boils, left ear, have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for reopening the previously denied claim of service connection for a right hip disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  The criteria for reopening the claim of service connection for stomach pain and cramps have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  The criteria for reopening the claim of service connection for leg cramps have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

6.  The criteria for reopening the claim of service connection for hepatitis have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

7.  The criteria for reopening the claim of service connection for anemia have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

8.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

9.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and implemented in part at 38 C.F.R § 3.159 (2014), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided pre-adjudication notice by letter dated in November 2007.  The VCAA notice complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the elements of a new and material evidence claims). 

The appeal of the hypertension rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Thus, VA's duty to notify has been met for the claims decided herein.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.

The RO has obtained the Veteran's service records, as well as any VA and private records that are potentially relevant to the claims decided herein.  The Veteran was afforded VA examinations in January 2008 and May 2013 to evaluate his hypertension.  As the VA examinations were based on the Veteran's medical history and described the current findings in sufficient detail so that the Board's decision is a fully informed one, the VA medical examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

With respect to the boils and right hip issues, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented, and that is not the case.  38 C.F.R. § 3.159(c)(4)(iii).

Thus, VA's duty to assist has also been met for these claims.

II. Claims to Reopen Based on New and Material Evidence

Legal Criteria and Background

The Veteran is claiming service connection for, in pertinent part, stomach pains and cramps; boils, left ear; a right hip disability; leg cramps; hepatitis; and anemia.  Service connection for these claimed disabilities was denied by the RO in a rating decision in September 2004.  No new and material evidence was received within one year of the decision.  See 38 C.F.R. § 3.156(b).  That rating decision was not timely appealed and became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

"New" evidence is evidence not previously submitted to agency decision-makers, and "material" evidence is evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Right Hip Disability, and Boils, Left Ear

The evidence of record at the time of the rating decision in September 2004 consisted of the service treatment records, VA treatment records, and an August 2004 VA examination report. 

The service treatment records show that the Veteran was seen for left earlobe boils/carbuncles in March 1983 and September 1984.  He complained of right hip pain in February 1988.  The service retirement examination in July 1997 showed normal musculoskeletal, skin, and head and face examinations.  

The VA examination in August 2004 did not note any complaints or findings related to the right hip.  The examiner noted a sebaceous cyst of the left earlobe.

In the rating decision in September 2004, the RO denied service connection for boils, left ear, because no current disability was shown.  Service connection for a right hip disability was denied as there was no showing of a current right hip disability.  

The evidence pertinent to the claims received after the rating decision in September 2004 consists of the Veteran's hearing testimony and written statements as well as VA and private treatment records.  The Veteran complained of right hip pain in August 2007, but an x-ray was normal.  

The evidence added to the record does not contain evidence showing that the Veteran has any disability related to his right hip or to boils of the left ear.  Although a symptom of right hip pain was noted, no disability was evidenced on radiographic testing.  Evidence of right hip pain was previously considered but, as the RO noted in September 2004, pain alone is not considered a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

As the evidence does not relate to an unestablished fact necessary to substantiate the claims, namely, a disability of the right hip or boils of the left ear, the evidence does not raise a reasonable possibility of substantiating the claims, and the evidence is not new and material under 38 C.F.R. § 3.156.  Therefore, the claims of service connection for a right hip disability and boils of the left ear are not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a). 

Stomach Pain and Cramps, Leg Cramps, Hepatitis, Anemia

In the rating decision in September 2004, the RO denied service connection for stomach pains and cramps, because, while the Veteran was treated for gastroenteritis in service in 1990, there was no current stomach disability.  The additional evidence since September 2004 includes treatment records showing diagnoses of gastritis and duodenitis in April 2010.

In the rating decision in September 2004, the RO denied service connection for leg cramps, because, while the Veteran reported leg cramps on his report of medical history at retirement from service, there was no current disability shown.  The additional evidence since September 2004 includes ongoing complaints of leg cramps as well as the Veteran's statements that such cramps may be related to his now service-connected ischemic heart disease.

In the rating decision in September 2004, the RO denied service connection for hepatitis because, while the Veteran was treated for infectious hepatitis in service in 1970, there was no current disability.  The additional evidence since September 2004 includes a positive test for hepatitis B in April 2007.

In the rating decision in September 2004, the RO denied service connection for anemia because, while the Veteran was seen for anemia in service in June 1975, there was no current disability.  The additional evidence since September 2004 includes findings of anemia in 2007, 2010, and 2012. 

As the evidence relates to unestablished facts necessary to substantiate the claims, namely, evidence of current disabilities, the evidence raises a reasonable possibility of substantiating the claims, and the evidence is new and material under 38 C.F.R. § 3.156(a).  Thus, unlike the right hip and left ear boils claims, the claims of service connection for stomach pains and cramps, leg cramps, hepatitis, and anemia are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  As the evidence of record is insufficient to decide the reopened claims, the claims must be remanded for further development. 

III. Service Connection-High Cholesterol

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

"When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant."  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record shows that hyperlipidemia was noted in April 2005, and elevated cholesterol has also been noted.

Hyperlipidemia, elevated triglycerides, and elevated cholesterol are considered to be laboratory results and not disabilities for compensation purposes.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20440, 20445 (May 7, 1996).

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 282.  In other words, high cholesterol (hyperlipidemia), is a laboratory finding and not a disability for which VA compensation benefits are payable.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim for service connection for high cholesterol because of the absence of a disability for which service connection may be granted; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV. Initial Rating-Hypertension

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The Veteran's service-connected hypertension has been evaluated under Diagnostic Code 7101 since service connection was granted in the April 2008 rating decision on appeal.  

Diagnostic Code 7101 pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that diagnostic code, the current 10 percent rating is assigned for diastolic pressure predominately 100 or more, or systolic pressure predominately 160 or more, or where an individual with a history of diastolic pressure predominately 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominately 110 or more, or systolic pressure predominately 200 or more.  A 40 percent rating is assigned for diastolic pressure predominately 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominately 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

A January 2008 VA examination noted the Veteran's hypertension had been treated with Lisinopril for the past two years.  Blood pressure readings of 132/80, 124/70, and 130/80 were noted.

VA examination in June 2010 noted blood pressure readings of 124/62, 124/60, and 122/60.  He used daily blood pressure medications.  

A May 2013 VA examination noted the Veteran's hypertension was treated with Lisinopril, Coreg, Plavix, and Crestor.  Blood pressure readings of 150/78, 140/76, and 150/78 were noted.  The examiner stated that the Veteran's hypertension did not impact his ability to work.

The Board has also reviewed the other blood pressure readings of record, all of which are well below the readings necessary for a 20 percent evaluation with no reading of diastolic pressure at 110 or more or systolic pressure at 200.  The evidence also shows that the Veteran's hypertension is controlled with medication.  There is no indication in the treatment records, examination reports or the Veteran's own statements that his hypertension has worsened to a point where a 20 percent or higher initial rating would be warranted.

Based on this evidence, the Board does not find that there is a question between whether the Veteran's disability picture more closely approximates a 20 percent rating for hypertension.  Due to the absence of blood pressure readings equating to diastolic pressure predominately 110 or more, or systolic pressure predominately 200 or more, the Board concludes that an evaluation of 20 percent is not warranted even with consideration of 38 C.F.R. § 4.7.  

The Board has also considered whether the use of any other diagnostic code may be warranted to evaluate the Veteran's hypertension, but does not find that any other diagnostic code should be applied.  Hypertension is specifically listed in the section of rating schedule for evaluating diseases of arteries and veins and his symptoms are contemplated by the criteria.  The other diagnostic codes in this section pertaining to diseases of the arteries and veins are for other disabilities.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt-rule is not applicable, and a higher initial rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's hypertension has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability (controlled high blood pressure and their effects) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Additionally, the evidence does not show that the Veteran's disability picture is exceptional in nature even in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

As new and material evidence has not been presented to reopen the claim of service connection for boils, left ear, the appeal is denied.

As new and material evidence has not been presented to reopen the claim of service connection for a right hip disability, the appeal is denied.

As new and material evidence has been presented to reopen the claim of service connection for stomach pain and cramps, to this extent only the appeal is granted.

As new and material evidence has been presented to reopen the claim of service connection for leg cramps, to this extent only the appeal is granted.

As new and material evidence has been presented to reopen the claim of service connection for hepatitis, to this extent only the appeal is granted.

As new and material evidence has been presented to reopen the claim of service connection for anemia, to this extent only the appeal is granted.

Service connection for high cholesterol is denied.

An initial rating in excess of 10 percent for hypertension is denied.



REMAND

The Veteran asserts that his sleep apnea is related to his service-connected ischemic heart disease and/or PTSD.  He has also raised the theory of direct service connection with respect to sleep apnea, having submitted lay statements from former service comrades attesting to his snoring excessively during service.  A medical opinion has yet been obtained to address the etiology of the Veteran's sleep apnea, which was diagnosed in 2007.  

A medical opinion has yet been obtained to address the nature and etiology of the Veteran's reported stomach complaints; gastritis and duodenitis have been diagnosed in 2010, and gastroenteritis was noted in service in 1990.  

Infectious hepatitis was noted during service in April 1970.  A positive finding of hepatitis B was noted in April 2007.  It is not clear whether the Veteran has a current diagnosis of hepatitis, and if so, whether it is the type of hepatitis related to the in-service diagnosis.  

A medical opinion has yet been obtained to address the nature and etiology of the Veteran's anemia; anemia was noted in service in 1975, and has been noted in 2007, 2010, and 2012.  The Veteran believes the anemia may be related to his hepatitis.  

The Veteran has also reported that his leg cramps may be related to his service-connected ischemic heart disease.  

Remand is required so that the Veteran may be afforded VA examinations in connection with these claims.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

During his June 2014 hearing, the Veteran indicated that his PTSD symptoms have increased in severity since he was last afforded a VA examination in May 2013.  Under these circumstances, the Veteran must be afforded a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Additionally, he reported that he receives monthly treatment for PTSD from a Dr. G. in Lawton, Oklahoma, whose records have not been obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers who have treated him for PTSD.  Specifically, he should be requested to provide information regarding the treatment provider (Dr. G.) that he sees monthly in Lawton, Oklahoma, and that he referred to at his hearing in June 2014.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any outstanding records of pertinent medical treatment.

2.  Thereafter, schedule the Veteran for a VA sleep apnea examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during his period of active military service, or, alternatively, whether it was caused or aggravated by his service-connected PTSD and/or ischemic heart disease.  The examiner must consider the lay statements of record attesting to his excessive snoring during service.  

The term "aggravation" means an increase in the claimed disability beyond its natural progress as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.

3.  Schedule the Veteran for appropriate VA examinations to address his claimed stomach pain and cramps, leg cramps, hepatitis, and anemia.  The entire claims file, to include all electronic files, must be reviewed by the examiners.  

a). The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability manifested by stomach pain/cramps had its onset during his period of active military service.  The examiner must consider the findings of gastroenteritis during service in 1990.  

b). The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability manifested by leg cramps had its onset during his period of active military service, or, alternatively, whether it was caused or aggravated by his service-connected ischemic heart disease.  The examiner must consider the Veteran's report of leg cramps at his retirement examination in 1997.


c). The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hepatitis had its onset during his period of active military service.  The examiner must address the diagnosis of infectious hepatitis in service in 1970 and the finding of hepatitis B in 2007.

d). The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current anemia had its onset during his period of active military service.  The examiner must address the findings of anemia in service in 1975 and after service in 2007, 2010, and 2012, and address any possible relationship between anemia and hepatitis if found to be present.

The term "aggravation" means an increase in the claimed disability beyond its natural progress as contrasted to a temporary worsening of symptoms. 

The examination reports must include a complete rationale for all opinions expressed.

4.  Schedule the Veteran for a VA PTSD examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

All signs and symptoms of the service-connected posttraumatic stress disorder must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9411). 

5.  Finally, readjudicate the issues remaining on appeal, including the reopened claims on the merits.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


